     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 1 of 25
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 11, 2021
                     IN THE UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §       CRIMINAL ACTION NO. H-14-97
v.                                        §
                                          §       CIVIL ACTION NO. H-18-0029
EMANUEL DANDRE WADE.                      §


                       MEMORANDUM OPINION AND ORDER

       Defendant filed a pro se motion to vacate, set aside, or correct his sentence under 28

U.S.C. § 2255 (Docket Entry No. 219). The Government filed a response (Docket Entry No.

250), to which defendant filed a reply (Docket Entry No. 256). Defendant also filed two

motions labeled as motions to amend (Docket Entries No. 258, 259); however, the motions

seek to add additional support for the existing claims, not add new claims. Accordingly, the

Court has construed the motions as supplemental memoranda of law in support of the section

2255 motion.

       Having reviewed the section 2255 motion and memoranda of law, the response and

reply, the record, and the applicable law, the Court DENIES the section 2255 motion and

DISMISSES this lawsuit for the reasons that follow.

                                 Background and Claims

       On March 23, 2015, defendant pleaded guilty pursuant to a written plea agreement to

two counts of sex trafficking of minors. On December 4, 2015, the Court sentenced him to

360 months’ imprisonment and a ten-year term of supervised release. The Fifth Circuit Court
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 2 of 25




of Appeals dismissed defendant’s ensuing appeal as frivolous pursuant to Anders v.

California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).

       Defendant raises the following claims for habeas relief in this timely proceeding:

       1.     His guilty plea was involuntary because trial counsel failed to

              a.     advise him he could receive a sentence between 360 months and
                     life incarceration;

              b.     advise him he could receive an enhanced sentence due to
                     relevant conduct;

              c.     hold the Government to the terms of the plea agreement;

              d.     file a motion to withdraw his guilty plea;

              e.     object to the use of relevant conduct for sentencing;

              f.     hold the Government to its obligation to file a motion for
                     downward departure pursuant to U.S.S.G. § 5K1.1.

       2.     Trial counsel was ineffective at sentencing in failing to object to

              a.     the erroneous calculation of his criminal history score;

              b.     two criminal history points imposed under U.S.S.G. § 4A1.1(d);

              c.     a four-level enhancement imposed under U.S.S.G. § 3D1.4; and

              d.     the erroneous calculation of his total offense level.

       The Government argues that these claims are refuted by the record or otherwise

without merit, and that the section 2255 motion should be denied.




                                             2
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 3 of 25




                                       Legal Standards

       Generally, there are four grounds upon which a defendant may move to vacate, set

aside, or correct his sentence pursuant to section 2255: (1) the imposition of a sentence in

violation of the Constitution or the laws of the United States; (2) a lack of jurisdiction of the

district court that imposed the sentence; (3) the imposition of a sentence in excess of the

maximum authorized by law; and (4) the sentence is otherwise subject to collateral attack.

28 U.S.C. § 2255; United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Section 2255

is an extraordinary measure, and cannot be used for errors that are not constitutional or

jurisdictional if those errors could have been raised on direct appeal. United States v. Stumpf,

900 F.2d 842, 845 (5th Cir. 1990). If the error is not of constitutional or jurisdictional

magnitude, the movant must show the error could not have been raised on direct appeal and

would, if condoned, result in a complete miscarriage of justice. United States v. Smith, 32

F.3d 194, 196 (5th Cir. 1994).

       The pleadings of a pro se prisoner litigant are reviewed under a less stringent standard

than those drafted by an attorney, and are provided a liberal construction. Haines v. Kerner,

404 U.S. 519 (1972). Nevertheless, a pro se litigant is still required to provide sufficient

facts to support his claims, and “mere conclusory allegations on a critical issue are

insufficient to raise a constitutional issue.” United States v. Pineda, 988 F.2d 22, 23 (5th Cir.

1993). Accordingly, “[a]bsent evidence in the record, a court cannot consider a habeas




                                               3
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 4 of 25




petitioner’s bald assertion on a critical issue in his pro se petition . . . to be of probative

evidentiary value.” Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983).

                               Factual Basis and Guilty Plea

       The Government presented the following factual basis at the plea hearing:

       If this case were to proceed to trial on these two counts, the United States
       would be prepared to prove that Emanuel Dandre Wade, with a date of birth
       from the year 1989, with a particular home address and driver’s license
       number, is known as both Marcus and Emanuel, and that those names are
       going to be used interchangeably to refer to Mr. Wade. In these particular type
       cases and this lifestyle, it’s not uncommon for individuals involved with
       domestic minor sex trafficking and commercial sexual enterprises to have
       street names or alternative identities. A February 11th of 2014 query of the
       Texas Work Force database showed that the defendant had absolutely no
       employment history.

       In late May or early June of 2013, Marcus sent 15-year-old H.G., who was
       born in 1997, a message on social media, using a Web site called Urban Chat.
       Marcus asked H.G. to contact him if she was interested in being a model. He
       told H.G. he would provide transportation. Marcus and Williams transported
       H.G. to the Sun Suites Hotel near I-45 and Rankin Road, but stopped at a
       Walmart beforehand to purchase panties for H.G.

       Marcus photographed H.G. in the panties using his cellular phone. He then
       posted her photographs on Backpage.com. Backpage.com is a Web site used
       to advertise sexual services. Marcus purchased – among other things [sic].
       Marcus purchased condoms from Walmart and Exxon, but H.G. was not
       required to wear [sic] them.

       Marcus promised H.G. half of the money she earned from prostituting. H.G.
       indicates that she earned approximately $8,000 while working for Marcus, and
       that he kept all of her money.

       According to 14-year-old S.G., who was born in 1998, in late May to early
       June of 2013, Perry transported H.G. and S.G. to pick up Marcus at his
       residence located at the address on his driver’s license. Once inside the


                                              4
Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 5 of 25




 vehicle, Marcus told H.G., S.G., and Perry to go to a hotel on the North
 Freeway in Houston. S.G. could not recall the name of the hotel.

 When they arrived at the hotel, Perry rented a room because Marcus did not
 have the necessary identification with him. S.G. witnessed Marcus photograph
 H.G. and Perry with H.G.’s cellular phone and post their photos to an unknown
 Web site. The telephone number displayed on the advertisement was described
 by S.G. as the trick phone number. According to S.G., the trick phone is what
 Marcus used to arrange prostitution dates.

 Marcus taught S.G. how to screen telephone calls for law enforcement and
 how much to charge. While at the hotel, Marcus told S.G., H.G., and Perry,
 that he would protect them.

 On February 27th of 2014, A.A., who was born in 1996, was discovered at the
 Baymont Inn on Northwest Freeway in Houston, in Room 250. She was in the
 company of Charmaine Henderson. A.A. stated that she had been prostituting
 for Marcus with Henderson for several months. At the time of that vice arrest,
 A.A. was a student and the officers found her doing her homework. A.A.
 identified both Marcus and Henderson in photo line-ups.

 A.A. indicated that she gives her earnings to Henderson now that Marcus is in
 jail and that she and Shortie sleep in the same bed. Henderson, who goes by
 the street name Shortie, is listed as the co-owner of Elite Models. This is the
 business Marcus claims to own and run. Henderson’s phone number is that –
 and that on the business card for the modeling agency, appears in ads for
 prostitution regularly.

 Based on jail calls that have been recorded since the arrest of Marcus,
 Henderson is picking up the slack and running the business with another man.
 During the time periods listed above and specified in the indictment, Wade,
 also known as Marcus, in and affecting interstate commerce by use of hotels,
 cell phones, and Internet services, among other things, maintained minor
 females knowing or in reckless disregard of the fact that A.A. and H.G. had
 not attained the age of 18 years and were caused to engage in commercial sex
 from which Wade benefited financially.

 Wade knowingly recruited, enticed, harbored, transported, provided, obtained,
 and maintained these minors during the time periods listed in the indictment.


                                       5
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 6 of 25




(Docket Entry No. 197, pp. 26–30.) Defendant admitted and agreed on the record in open

court that the Government’s summary of the facts was true. Id., p. 30.

      Defendant and the Court had the following relevant exchange during defendant’s plea

hearing:

      THE COURT:           Have you had enough time to talk to your attorney in this
      case?

      THE DEFENDANT:              Yes, sir.

      THE COURT:           And are you satisfied with Ms. Cornelio, as your attorney?

      THE DEFENDANT:              Yes, sir.

      THE COURT:          Do you need to ask her any questions or get any advice
      from her before we go on?

      THE DEFENDANT:              No, sir.

(Docket Entry No. 197, pp. 6.)

      THE COURT:           And are you making this plea of guilty to Counts 2 and 5
      freely and voluntarily?

      THE DEFENDANT:              Yes, sir.

      THE COURT:           Has anyone forced you, threatened you, coerced you, or
      done any violence to you or any other person to get you to plead guilty in this
      case?

      THE DEFENDANT:              No, sir.

      THE COURT:       Are you pleading guilty because of any promise that’s
      been made to you, other than what is contained in your written plea
      agreement?

      THE DEFENDANT:              No, sir.

                                              6
      Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 7 of 25




       THE COURT:           Are you pleading guilty to protect someone else?

       THE DEFENDANT:              No, sir.

       THE COURT:           Are you pleading guilty because you are guilty and for no
       other reason?

       THE DEFENDANT:              Yes, sir.

       THE COURT:           Have you read and do you understand the plea agreement
       in this case?

       THE DEFENDANT:              Yes, sir.

       THE COURT:           And are you prepared to sign it under oath at this time?

       THE DEFENDANT:              Yes, sir.

Id., pp. 26–31. The Court made findings on the record in open court:

       These are the Court’s findings: I find the defendant is clearly mentally
       competent and capable of entering an informed plea. I find the plea is
       supported by independent facts establishing all of the elements of the offense
       and that the defendant intended to do the acts he committed. I find the
       defendant’s plea of guilty is voluntarily, freely, and knowingly made, and that
       the defendant understands the nature of these proceedings and the
       consequences of his plea of guilty and that this is an informed plea.

       Therefore, Mr. Wade, I accept your plea of guilty and I find you guilty as
       charged in Count 2 and Count 5 of the indictment.

Id., p. 34.

                            Ineffective Assistance of Counsel

       The Sixth Amendment guarantees a criminal defendant the effective assistance of

counsel, both at trial and on appeal. Strickland v. Washington, 466 U.S. 668 (1984); Evitts


                                               7
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 8 of 25




v. Lucey, 469 U.S. 387, 396 (1985). To successfully state a claim of ineffective assistance

of counsel, the prisoner must demonstrate that counsel’s performance was deficient and that

the deficient performance prejudiced his or her defense. Id. at 687. A failure to establish

either prong of the Strickland test requires a finding that counsel’s performance was

constitutionally effective. Id. at 696.

       In determining whether counsel’s performance is deficient, courts “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable assistance.”

Strickland, 466 U.S. at 689. To establish prejudice, a defendant must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability sufficient

to undermine confidence in the outcome.” Id. at 694. Reviewing courts must consider the

totality of the evidence before the finder of fact in assessing whether the result would likely

have been different absent counsel’s alleged errors. Id. at 695–96.

                                     Guilty Plea Errors

       To demonstrate prejudice in context of a guilty plea, a defendant must show “that

there is a reasonable probability that but for counsel’s errors, the defendant would not have

plead guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59

(1985). The defendant “must convince the court that a decision to reject the plea bargain

would have been rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 372

(2010). The court must “focus on the defendant’s decision making.” Lee v. United States,


                                              8
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 9 of 25




___U.S. ____, 137 S. Ct. 1958, 1961, (2017). Factors relevant to determining whether a

defendant would have gone to trial can also include “the risks [he] would have faced at trial,”

his “representations about his desire to retract his plea,” and “the district court’s

admonishments.” United States v. Valdez, 973 F.3d 396, 403 (5th Cir. 2020) (quoting United

States v. Batamula, 823 F.3d 237, 240 n.4 (5th Cir. 2016)).

       This Court begins by noting that defendant has not asserted that he would have

proceeded to trial but for counsel’s alleged deficient performance. This deficiency, standing

alone, preclude habeas relief on defendant’s claim See United States v. Kayode, 777 F.3d

719, 726 n.4 (5th Cir. 2014) (“This glaring omission in [defendant]’s affidavit alone would

likely justify affirmance” of the district court’s decision to deny defendant’s section 2255

motion.).

       Further, defendant’s statements and representations made in the plea agreement and

under oath during the guilty plea hearing refute the claims of ineffective assistance he now

raises. His solemn declarations made in open court are entitled to a presumption of verity.

See Blackledge v. Allison, 431 U.S. 63, 74 (1977).

       Regardless, defendant’s claims lack merit, as shown below.

       Potential Sentence

       Defendant claims that counsel advised him prior to his guilty plea that he would

receive a sentence between 168 and 210 months. Trial counsel submitted a court-ordered

affidavit responding to defendant’s claims, in which she testified in relevant part as follows:


                                              9
Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 10 of 25




 19.   According to Mr. Wade, counsel never mentioned “that the government
       would impose a sentence within the guidelines range of 360–Life, and
       instead erroneously advised him he would receive a sentencing
       guidelines range of 168–210 months pursuant to the plea agreement.”
       Accordingly, Mr. Wade states that he was not properly informed of the
       consequences of entering his plea.

       Response: Undersigned counsel respectfully disagrees with Mr. Wade.
       First, undersigned counsel does not believe that she ever advised Mr.
       Wade that his sentencing range would be 168–210 months, has no
       recollection of ever suggesting such a range, has no notes that indicate
       that she advised regarding such a range, and cannot surmise any basis
       that would cause her to advise regarding such a range. Instead,
       undersigned counsel advocated for a range of 168–210 months at
       sentencing, but advised Mr. Wade that it was a range that was
       significantly lower than the range provided by the PSR and lower than
       the likely range that would be applied by the Court. However, as stated
       earlier, undersigned counsel advised Mr. Wade in a manner consistent
       with her regular practices, including advising that any Guideline
       estimate was only an estimate, and that the PSR – which would not be
       disclosed until after sentencing [sic] – might provide a different
       sentencing range than she and Mr. Wade wanted or expected. The
       Court also advised Mr. Wade of this at his rearraignment, and he stated
       that he understood. Undersigned counsel further remembers having an
       explicit conversation with Mr. Wade explaining that the Guidelines
       under the plea agreement and as a result of a plea would be lower than
       without the plea agreement. Undersigned counsel also explicitly
       remembers having a conversation with Mr. Wade that she would
       advocate for a downward variance based on his plea to only two, rather
       than six counts, and would argue that the evidence did not support the
       inclusion of dismissed counts as relevant conduct. Counsel advised that
       the Court would decide on the appropriate sentencing range and
       sentence.

       Moreover, upon receipt of the PSR, counsel reviewed the PSR with Mr.
       Wade. During that conversation, undersigned counsel remembers that
       Mr. Wade was extremely upset, and remembers them discussing
       whether he should have pleaded. Undersigned counsel recalls advising
       Mr. Wade that his Guidelines under the plea agreement and as a result
       of the plea were be [sic] lower than without the plea agreement –

                                      10
      Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 11 of 25




               namely 360–life, rather than life. She vividly remembers insisting to
               Mr. Wade that, although it was certainly a lot of time, they wanted to
               avoid a Guideline range of life. Undersigned counsel also explicitly
               remembers again advising Mr. Wade that she would advocate for a
               downward variance and ask the Court not to consider the pseudo-
               counts.

(Docket Entry No. 237, pp. 9–11, record citations omitted.)

       Moreover, defendant expressly agreed in the written plea agreement that any estimate

from counsel of his potential sentencing range was not binding and that it did not induce his

guilty plea:

       8.     [D]efendant is aware that a sentence has not yet been determined by the
       Court. Defendant is also aware that any estimate of the possible sentencing
       range under the sentencing guidelines that [he] may have received from his
       counsel, the United States or the Probation Office, is a prediction and not a
       promise, did not induce his guilty plea, and is not binding on the United States,
       the Probation Office or the Court.

and

       13.     Defendant is aware that the sentence will be imposed after
       consideration of the United States Sentencing Guidelines and Policy
       Statements, which are only advisory, as well as the provisions of Title 18
       United States Code, Section 3553(a). Defendant nonetheless acknowledges
       and agrees that the Court has authority to impose any sentence up to and
       including the statutory maximum set for the offense(s) to which [d]efendant
       pleads guilty, and that the sentence to be imposed is within the sole discretion
       of the sentencing judge after the Court has consulted the applicable Sentencing
       Guidelines.

(Docket Entry No. 70, ¶ ¶ 8, 13.)

       The Court reiterated this at defendant’s plea hearing:




                                              11
    Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 12 of 25




       THE COURT:          All right. Now, I’m sure Ms. Cornelio has talked to you
       about the Sentencing Guidelines and how they might work in your case; is that
       right?

       THE DEFENDANT:               Yes, sir.

       THE COURT:          Okay. Well, whatever she has told you about the
       Sentencing Guidelines and how they may work in your case, maybe she’s even
       given you some idea of what she thinks your sentence might potentially be at
       the sentencing hearing, none of that is a promise or guarantee of any kind
       from Ms. Cornelio about your sentence. Do you understand that?

       THE DEFENDANT:               Yes, sir.

       THE COURT:           I’m the only one who can make you any kind of promise
       about your sentence, because I’m the one who determines the sentence. So no
       one has made you any promise or assurance of any kind about your sentence;
       is that right?

       THE DEFENDANT:               Yes, sir.

(Docket Entry No. 197, pp. 25–26, emphasis added.)

       Defendant acknowledged and agreed at the plea hearing that the range for his sentence

was between ten years and life incarceration:

       THE COURT:           All right. Now, if you are convicted, the penalty that you
       face is a term of imprisonment not less than ten years and not more than life.
       So you understand that there’s a minimum of ten years in federal prison, all the
       way up to a maximum of life in prison? Do you understand that?

       THE DEFENDANT:               Yes, sir.

Id., p. 14. The Court made clear to defendant, and defendant confirmed his understanding,

that he would be pleading guilty without knowledge of his future sentence. The Court further




                                                12
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 13 of 25




admonished defendant that any dissatisfaction with his subsequent sentence would not be

grounds for setting aside the plea:

       THE COURT:            [T]here are certain things that you need to know with
       respect to your plea agreement. Number one, you’re not going to know today
       what your sentence is going to be. That won’t be determined until several
       months later [at] the sentencing hearing. Today you will decide whether to
       plead guilty to these charges and sign this written plea agreement. But you
       won’t know until later on what your sentence is. And if the sentence at the
       sentencing hearing later on turns out to be more than you expected it to be,
       you cannot come back in here and withdraw your guilty plea and start this
       process over again just because the sentence is longer than you expected. Do
       you understand that?

       THE DEFENDANT:                 Yes, sir.

Id., p. 19, emphasis added.

       Even assuming trial counsel had expressed her opinion as to a potential sentencing

range of 168–210 months’ incarceration, defendant acknowledged in writing and in open

court that it was not a promise or guarantee, that he was not relying on it in pleading guilty,

and that the sentencing range for his offense was between ten years and life incarceration.

He further acknowledged his understanding that dissatisfaction with the sentence he later

received would not be grounds for withdrawing the guilty plea. Although counsel advocated

at sentencing for a range between 168–210 months, this Court did not agree. (Docket Entry

No. 206, pp. 32, 36–37.)

       For the above reasons, defendant establishes neither deficient performance nor

prejudice in context of his guilty plea. Habeas relief is unwarranted.



                                                  13
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 14 of 25




       Use of Relevant Conduct

       Defendant complains that counsel failed to advise him he could receive an enhanced

sentence due to relevant conduct. In responding to this claim, counsel testified in her

affidavit as follows:

       20.    Wade claims counsel was ineffective for failing to advise him regarding
              relevant conduct.

              Response: Undersigned counsel explicitly recalls advising Mr. Wade
              that the Court would consider dismissed counts and other relevant
              conduct in the sentencing calculus if it found by a preponderance of the
              evidence that Mr. Wade had committed such conduct. Moreover, both
              the U.S. Attorney and the Court discussed relevant conduct with Mr.
              Wade during his rearraignment.

(Docket Entry No. 237, p. 11, record citations omitted.)

       The parties discussed on the record at the plea hearing the use of relevant conduct

evidence for sentencing purposes:

       MS. ZACK: Your Honor, before he signs, I just want to go over one more
       thing just so that everybody is clear and this does not come up at sentencing.
       That Mr. Wade acknowledges, is that while he is only pleading to Counts 2
       and 5, all of the facts and circumstances in this investigation will be provided
       to probation in the preparing of the PSR and that this Court may become aware
       of other victims and other individuals and other conduct of Mr. Wade and that
       Your Honor can take that into account and the guidelines can take that into
       account, even though he is only admitting to these two counts. And that it is
       a very different standard that Your Honor uses in determining the appropriate
       sentence and to what is or is not believable or credible in a guideline – in a
       pre-sentence report.

       THE COURT:           Do you understand that?

       (Defendant conferring with counsel.)


                                             14
    Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 15 of 25




       THE COURT:           Do you understand what Ms. Zack just said?

       THE DEFENDANT:              Yes, sir.

       THE COURT:            I can take into account other conduct, dismissed counts,
       other people who have not been – other counts that have not been indicted in
       this case as what we call relevant conduct, which is conduct in the same course
       and scheme, and that potentially could make your sentence longer in this case.
       Do you understand that?

       THE DEFENDANT:              May I ask you a question, or do I have to ask–

       THE COURT:           You better ask your lawyer.

       (Defendant conferring with counsel.)

       THE COURT:           Did she answer all of your questions?

       THE DEFENDANT:              Yes, sir. Thank you for your patience.

       THE COURT:           All right. Are you ready to proceed?

       THE DEFENDANT:              Uh-huh.

       THE COURT:           Are you ready to sign the plea agreement under oath?

       THE DEFENDANT:              Yes, sir.

(Docket Entry No. 197, pp. 31–33.)

       Thus, defendant was aware, and expressly verified his understanding, that relevant

conduct evidence could be used in setting his sentence. Counsel strongly advocated at

sentencing against the use of relevant conduct evidence, but it was the Court’s discretion to

use, or not use, such information in fashioning an appropriate sentence.




                                               15
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 16 of 25




       Defendant demonstrates neither deficient performance nor actual prejudice under

Strickland, and habeas relief is not merited.

       Breach of Plea Agreement

       According to defendant, he and the Government reached “an agreed upon punishment,

predetermined in the stipulated plea agreement.” (Docket Entry No. 219, p. 17.) He claims

that trial counsel was ineffective in not holding the Government to the stipulated punishment.

       In responding to defendant’s claim, trial counsel testified in her affidavit to the

following:

       21.    Wade claims undersigned counsel was ineffective for failing to “hold
              the Government to it’s [sic] position toward [Mr. Wade’s] sentence”
              because the plea agreement listed “every enhancement applicable to
              him and the position the government would take towards each
              enhancement.” Since the plea agreement did not mention relevant
              conduct, Mr. Wade believes that it was a violation of the plea
              agreement for relevant conduct to be included as a consideration for
              sentencing.

              Response: Undersigned counsel attaches the plea agreement, which
              makes no agreement with respect to relevant conduct. Undersigned
              counsel fully and completely reviewed this plea agreement with Mr.
              Wade prior to his re-arraignment. There is no non-frivolous argument
              that the government breached the promises it made in the plea
              agreement.

(Docket Entry No. 237, pp. 11–12, record citations omitted.)

       Defendant is factually and legally incorrect in arguing that the Government stipulated

to an agreed punishment. The Plea Agreement did not stipulate to an agreed punishment or

to exclusion of relevant conduct. To the contrary, the agreement made clear that there was


                                                16
      Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 17 of 25




no agreed punishment and that defendant’s sentence would be determined by the Court at

sentencing:

       8.     [D]efendant is aware that a sentence has not yet been determined by the
       Court. Defendant is also aware that any estimate of the possible sentencing
       range under the sentencing guidelines that [he] may have received from his
       counsel, the United States or the Probation Office, is a prediction and not a
       promise, did not induce his guilty plea, and is not binding on the United States,
       the Probation Office or the Court.

and

       13.     Defendant is aware that the sentence will be imposed after
       consideration of the United States Sentencing Guidelines and Policy
       Statements, which are only advisory, as well as the provisions of Title 18
       United States Code, Section 3553(a). Defendant nonetheless acknowledges
       and agrees that the Court has authority to impose any sentence up to and
       including the statutory maximum set for the offense(s) to which [d]efendant
       pleads guilty, and that the sentence to be imposed is within the sole discretion
       of the sentencing judge after the Court has consulted the applicable Sentencing
       Guidelines.

(Docket Entry No. 70, ¶ ¶ 8, 13.)

       No breach of the plea agreement is shown. Deficient performance and actual

prejudice are not established under Strickland, and habeas relief is not merited.

       Use of Relevant Conduct/Proffer Statement

       Defendant next contends that counsel failed to object to consideration of relevant

conduct or his proffer statement for sentencing purposes. In responding to this claim, trial

counsel testified in her affidavit as follows:




                                                 17
    Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 18 of 25




       23.    Wade claims that the inclusion of Wade’s proffer statement into his
              PSR violated the spirit of the plea agreement and undersigned counsel
              was ineffective for not immediately requesting that the statement be
              removed from the PSR and that the plea be withdrawn.

              Response: Counsel did, in fact, object to any consideration by the
              Court of the proffer statement. The Probation Author replied.
              Additionally, the inclusion of the proffer statement in the PSR did not
              violate the plea agreement.

(Docket Entry No. 237, pp. 12–13, record citations omitted.)

       Defendant’s argument that inclusion of the proffer statement violated “the spirit” of

the plea agreement does not raise a cognizable claim for habeas relief, as no constitutional

issue is involved. Moreover, defendant presents no relevant authority supporting his

argument that relevant conduct could not be considered for sentencing purposes. Regardless,

counsel strongly objected to the Court’s use of relevant conduct evidence at sentencing,

which this Court overruled. (Docket Entry No. 206, pp. 32–33, 35–37.)

       Defendant shows neither deficient performance nor prejudice under Strickland, and

habeas relief is not warranted.

       Motion for Downward Departure

       Defendant claims that trial counsel failed to hold the Government to its obligation

and/or promise to file a motion for downward departure pursuant to U.S.S.G. § 5K1.1. As

shown below, no relief is warranted on this claim, as the Government had no obligation to

file such motion.




                                            18
    Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 19 of 25




       The plea agreement did not obligate the Government to file a motion for departure

under § 5K1.1. Nor did the Government promise to file such motion. To the contrary, the

parties agreed as follows:

       5.     The parties understand this Agreement carries the potential for a motion
       for departure under § 5K1.1 of the United States Sentencing Guidelines.
       Defendant understands and agrees that whether such a motion is filed will be
       determined solely by the United States through the United States Attorney for
       the Southern District of Texas. Should [d]efendant’s cooperation, in the sole
       judgment and discretion of the United States, amount to “substantial
       assistance,” the United States reserves the sole right to file a motion for
       departure pursuant to § 5K1.1 of the Sentencing Guidelines. Defendant
       further agrees to persist in that plea through sentencing, fully cooperate with
       the United States, and not oppose the forfeiture of assets contemplated in
       paragraph 19 of this agreement. Defendant understands and agrees that the
       United States will request that sentencing be deferred until that cooperation is
       complete.

(Docket Entry No. 70, ¶ 5, emphasis added.) The plea agreement does not support

defendant’s allegation that the Government was obligated, or otherwise promised, to file a

section 5K1.1 motion.

       Defendant acknowledged on the record in open court at the plea hearing that there was

a possibility of a section 5K1.1, and that no agreements existed outside the terms of the

written plea agreement:

       MS. CORNELIO: Your Honor, we would just add that the plea agreement
       does also conceive of the possibility that the government would make a motion
       for substantial assistance based on the terms of the plea agreement.

       THE COURT:            So there’s a possibility of a 5K?

       MS. ZACK: There is a possibility, yes, Your Honor.


                                             19
    Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 20 of 25




      THE COURT:            Okay. Thank you. All right. With that addition, Ms.
      Cornelio, is that your understanding of the entire terms of the plea agreement?

      THE DEFENDANT:                Yes, sir.

      THE COURT:             And you too as well?

      MS. CORNELIO:          Yes, Your Honor.

(Docket Entry No. 197, p. 18.) This Court explained to defendant in clear and unambiguous

terms that the Government had no obligation to file a section 5k1.1 motion, regardless of

what cooperation or assistance he provided:

      THE COURT:             All right. Mr. Wade, there’s also, as your attorney pointed
      out, there’s also the possibility that the government might file a motion which
      is called a 5K motion, which asks me to give you a lower sentence than the
      guidelines would recommend, if the government believes that you have
      provided them with substantial assistance. Do you understand that?

      THE DEFENDANT:                Yes, sir.

      THE COURT:                All right. There are two important things to remember
      about that. Number one, no matter how much you assist the government and
      no matter how much information you give them, there is no guarantee that the
      government will file the motion in the first place. It’s up to them and the
      government alone whether they believe what you’ve done amounts to
      substantial assistance and they file the motion. So you cannot force them to
      file it, no matter how much information you give them, and I can’t force them
      to file it. It’s their decision, their decision alone, whether that motion gets filed
      in the first place. Do you understand that?

      THE DEFENDANT:                Yes, sir.

      THE COURT:           All right. Number two, even if the motion gets filed,
      there’s no guarantee that I’m going to grant that motion. I may and I may
      agree with the government, but you cannot depend on that. So even if the
      government files the motion, there’s no guarantee that I’m going to agree and


                                                20
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 21 of 25




       give you a sentence lower than the guidelines recommend. Do you understand
       this?

       THE DEFENDANT:               Yes, sir.

Id., pp. 21–22.

       The plea hearing record does not support defendant’s allegation that the Government

was obligated, or had otherwise promised, to file a section 5K1.1 motion. Trial counsel was

not ineffective in not objecting to the Government’s failure to file a section 5K1.1 motion,

and habeas relief is unwarranted.

       Plea Withdrawal

       Defendant complains that counsel failed to file a motion to withdraw his guilty plea.

In her affidavit, trial counsel responds as follows:

       22.    Wade says Counsel was ineffective for failing to request withdrawal of
              his plea agreement upon his request.

              Response: Undersigned counsel has no notes or recollection indicating
              that Mr. Wade requested that his plea agreement be withdrawn. To the
              contrary, undersigned counsel explicitly recalls discussing with Mr.
              Wade, after he first received the PSR and was very upset by the
              Guidelines range, that the range and likely sentence resulting from his
              guilty plea and plea agreement was better than the range and likely
              sentence that would result from conviction at trial. Indeed, Counsel
              discussed with Mr. Wade whether it made sense to withdraw his plea
              and even discussed and advised that there would be no benefit in
              seeking to withdraw the plea. Mr. Wade agreed to move forward with
              sentencing and made no request to withdraw his plea.

(Docket Entry No. 237, p. 12, record citations omitted.)




                                                21
     Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 22 of 25




       Defendant presents no viable grounds under which this Court would have been

required to withdraw his plea, or under which the Court would have granted a motion to

withdraw the plea. No deficient performance or prejudice under Strickland is shown.

       The Court has rejected defendant’s arguments for ineffective assistance of counsel in

context of the guilty plea, and no habeas relief is merited.

                                     Sentencing Errors

       Defendant also claims that trial counsel was ineffective at sentencing in failing to

object to: the calculation of his criminal history score, the two criminal history points

imposed under U.S.S.G. § 4A1.1(d), the four-level enhancement imposed under U.S.S.G. §

3D1.4, and to the erroneous calculation of his total offense level.

       In responding to this claim, counsel testified in her affidavit as follows:

       Mr. Wade alleges that I provided ineffective assistance during sentencing as
       follows:

       15.    By failing to [o]bject to the Court’s erroneous calculation of Wade’s
              criminal history points, because Mr. Wade received “six points under
              4A1.1(c),” rather than the maximum four points.

              Response: While Mr. Wade accurately states the law, he is incorrect in
              his assertion that he was erroneously attributed six points because the
              PSR reflects that he only received four points under § 4A1.1(c). While
              the PSR identifies the six instances that would otherwise receive 1
              point under § 4A1.1(c), the probation officer makes clear the
              “maximum of four points has been counted under USSG § 4A1.1(c).”
              Had Mr. Wade received six points under § 4A1.1(c), he would have had
              a subtotal of 12 criminal history points, not 10.

       16.    According to Mr. Wade, two additional points were erroneously added
              for “being on probation at the time of the instant offense” because he

                                             22
Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 23 of 25




       received his sentence of probation “in the middle of his federal
       investigation, once the instant offense had previously occurred.”

       Response: Counsel could raise no non-frivolous objection to these two
       points. Moreover, Mr. Wade argued with undersigned counsel when
       she advised him regarding this provision prior to sentencing. Mr.
       Wade’s argument is contradicted by the plain text of the Guidelines.
       See USSG §4A1.1(d) (“two points are added [to a criminal history
       score] if the defendant committed any part of the instant offense (i.e.,
       any relevant conduct) while under any criminal justice sentence,
       including probation, parole, supervised release, imprisonment, work
       release, or escape status.” Mr. Wade pleaded guilty to conduct that
       occurred between May 1, 2013, and March 4, 2014. Mr. Wade was
       serving a five-year probation sentence for being a felon in possession
       of a weapon since June 5, 2013, which overlapped with the sex
       trafficking offense. Therefore the 2 points were appropriately added.
       In any event, the Criminal History Category would be V regardless of
       whether Mr. Wade had 10 or 12 criminal history points.

 17.   According to Mr. Wade, undersigned counsel was ineffective by
       “failing to properly object to the grouping enhancement under [USSG]
       3D1.4.” According to Mr. Wade, the maximum amount of points for
       grouping purposes available to Petitioner is two points [because]
       Petitioner was convicted to only two points.”

       Response: There was no non-frivolous legal objection to the PSR’s
       grouping calculations. Undersigned counsel agrees with Mr. Wade that
       assignment of sentencing enhancement for relevant conduct that did not
       form the basis of conviction is unfair, and advocated that the Court vary
       from the Guidelines and not consider relevant conduct for evidentiary
       and fairness purposes. However, there was no additional basis upon
       which counsel could object to the inclusion of counts which did not
       form the basis of Mr. Wade’s conviction, but which were included as
       “pseudo-counts” for purposes of receiving a grouping enhancement
       under USSG 3D1.4. Indeed, prior to his guilty plea, Mr. Wade and the
       undersigned counsel discussed at length that all counts in the
       indictment would be considered relevant conduct to the offense and
       would provide a greater sentence, notwithstanding pleading guilty only
       to specific substantive counts. Ultimately, Mr. Wade agreed to
       nonetheless plead guilty after accepting that undersigned counsel would

                                      23
Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 24 of 25




       advocate for the Court to exercise its discretion to not consider counts
       for which there was no conviction, and because the plea agreement in
       his case offered the probability of a lower sentence than would occur
       after a conviction at trial.

 18.   Mr. Wade argues that his total offense level should have been 39, not
       41.

       Response: There was no non-frivolous objection to Mr. Wade’s total
       offense level. First, the total offense level was correctly calculated at
       41. Even if the correct total offense level had been 39, the resulting
       guideline range would have been the same: 360–life.

       Mr. Wade’s belief that his total offense level should be 39 and not 41
       is understandable because of the complexity of the Grouping and
       Multiple-Count adjustment rules that apply to the Guidelines. Because
       the Total offense level identified by the PSR was “48,” Mr. Wade
       appears to quite logically assume that this total should be adjusted by
       3-levels down for acceptance of responsibility, in addition to a two-
       level reduction for the Court opting not to impose the computer
       enhancement, in addition to a four-level reduction for the Court opting
       not to apply a leadership enhancement. However, the adjustments for
       computer usage and leadership role are applied to each count of
       conviction or to each pseudo-count, and prior to the grouping rules
       being applied.

       In other words, without the computer enhancement and the leadership
       enhancement, paragraphs 86 to 94 of the PSR would be changed such
       that the total number of units would remain 3.5, the greater adjusted
       offense level would be 40 rather than 44, and the combined adjusted
       offense level would be 44. After acceptance of responsibility, the total
       offense level was correctly 41. Undersigned counsel did not err by
       failing to object to this correctly calculated offense level at sentencing.

                                *    *    *   *

 24.   Mr. Wade contends that undersigned counsel erred by failing to object
       to the erroneous calculation of his offense level, because any
       adjustments should have been reduced from an offense level of 43, not
       48.

                                         24
    Case 4:18-cv-00029 Document 5 Filed on 08/11/21 in TXSD Page 25 of 25




              Response: Mr. Wade’s contention fails under USSG § 1B1.1, which
              lays out the order in which the Guidelines calculations should be
              applied. There was no non-frivolous objection to calculation of Mr.
              Wade’s total offense level. Moreover, because the plea agreement
              included no promise by the government that it would move for a
              downward departure due to substantial assistance by Mr. Wade, there
              was no non-frivolous argument that the government had breached the
              plea agreement by failing to so move.

(Docket Entry No. 237, pp. 6–13, record citations omitted, italics in original.)

       Trial counsel’s affidavit testimony and legal analysis are supported by the record and

the applicable statutes and guidelines. Defendant fails to establish that, had counsel raised

these objections, the objections would have been granted and the Court would have imposed

a lower sentence. No ineffective assistance of counsel is shown under Strickland.

                                        Conclusion

       Defendant’s section 2255 motion (Docket Entry No. 219) is DENIED, and his habeas

claims are DISMISSED WITH PREJUDICE. The motions to amend (Docket Entries No.

258, 259) are DISMISSED AS MOOT. A certificate of appealability is DENIED.

       The Clerk of Court is ORDERED to terminate the related civil case in this matter,

C.A. No. H-18-0029.


       Signed at Houston, Texas, on August 11, 2021.




                                                         Gray H. Miller
                                                  Senior United States District Judge


                                             25
